 WHEELING ISLAND GAMING
 355 NLRB No. 127 
637
Wheeling Island Gaming, Inc. 
and
 United Food and 
Commercial Workers International Union, Lo-
cal 23, Petitioner.  
Case 6ŒRCŒ12664
 August 27, 2010 
DECISION ON REVIEW AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On April 6, 2009, the Acting Regional Director for 
Region 6 issued a Decision and Direction of Election 
(pertinent portions of which ar
e attached as an appendix), 
in which he found that the petitioned-for unit of poker 
dealers was not appropriate because poker dealers did not 
have a community of interest separate and distinct from 
that of craps, roulette, and 
blackjack dealers.  The Acting 
Regional Director directed an election among all the 

Employer™s dealers.  Thereafter, in accordance with Sec-
tion 102.67 of the National Labor Relations Board™s 
Rules and Regulations, the Petitioner filed a timely re-

quest for review.  The Employer filed an opposition.  On 
July 30, 2009, the Board granted the Employer™s request 
for review.
1  The Employer filed a brief on review. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Having carefully considered the entire record, we af-
firm the Acting Regional Director™s finding that a unit 
limited only to poker dealers is not an appropriate unit 
for collective-bargaining purposes.
2                                                           
 1 Having carefully considered the ma
tter, the panel reaffirms the ear-
lier decision to grant review. 
2 We agree with our colleague that in making unit determinations, 
the Board™s task is not to determin
e the most appropriate unit, but sim-
ply to determine 
an appropriate unit.  See 
P. J. Dick Contracting
, 290 
NLRB 150, 151 (1988), and 
Overnite Transportation Co.
, 322 NLRB 
723 (1996).  In so doing, the Board looks first to the unit sought by the 

petitioner, and if it is an appropriate
 unit, the Board™s inquiry ends.  See 
Boeing Co
., 337 NLRB 152, 153 (2001).   However, the Board™s in-
quiry ﬁnever addresses, solely and in
 isolation, the question whether the 
employees in the unit sought have interests in common with one an-
other.  Numerous groups of employees fairly can be said to possess 
employment conditions or interest
s ‚in common.™  Our inquiryŠthough 
perhaps not articulated in every cas
eŠnecessarily proceeds to a further 
determination whether the interests of the group sought are 
sufficiently 
distinct from those of other employees to warrant the establishment of a 
separate unit.ﬂ  
Newton-Wellesley Hospital
, 250 NLRB 409, 411Œ412 
(1980) (emphasis added).  The Board has a long history of applying this 
standard in initial unit determinations.  See, e.g., 
Monsanto Co.
, 183 
NLRB 415 (1970) (maintenance unit sought is not composed of a dis-
tinct and homogeneous group of employ
ees with interests separate from 
those of other employees), and 
Harrah™s Illinois Corp.,
 319 NLRB 749, 
750 (1995) (same). 
The dissent also questions cases in which the Board has disapproved 
a petitioned-for unit as ﬁtoo narrowﬂ in scope because there is no statu-

tory basis for determining appropriate
 units on ﬁsize alone.ﬂ  The issue, 
however, is not whether there are too few or too many employees in the 
unit, but rather whether the unit ﬁis 
too narrow in scope
 in that it ex-
ORDER The Acting Regional Director™s Decision and Direc-
tion of Election is affirmed.  This proceeding is re-
manded to the Regional Director for further appropriate 

action consistent with this Decision on Review and Or-
der. 
 MEMBER BECKER
, dissenting. 
The petitioned-for unit contains all the employees who 
do the same job at the same location.  From the perspec-

tive of employees, this is one of the most logical and 
appropriate units within which to organize for the pur-
pose of engaging in collective bargaining.  I would find 
that the proposed unit is an 
appropriate unit and I there-
fore dissent. 
In this case, the approximately 60 poker dealers em-
ployed by the Employer at the casino sought to organize 
together.  The poker dealers all performed the same du-

ties, and their common job description was different 
from the job descriptions of the other dealers.  While 
other dealers performed some functions similar to those 

performed by the poker dealers, only the poker dealers 
had an identical set of job du
ties.  The poker dealers all 
worked together within the casino, physically separated 

from, in fact on a different floor than, the other dealers.  
The poker dealers all shared common supervision dis-
tinct at both the first and second levels from the other 

dealers.  The poker dealers punched one timeclock while 
other dealers used another.  When they were not work-
ing, the poker dealers used 
their own break room.  The 
poker dealers were also accorded a longer break than that 
enjoyed by the other dealers.  The poker dealers received 
tips directly from customers;
 other dealers received their 
tips from a pool.  The poker dealers all had the same 
training, different from the other dealers, leading to a 

different certification and different state license.   
Each of the characteristics sh
ared by the poker dealers 
and each of the distinctions between the poker dealers™ 

and the other dealers™ terms and conditions of employ-
ment was created by the Employer (or, in the case of the 
licensing and certification requirements, by the State of 

West Virginia).  In other words, the employees here have 
chosen to organize within a unit defined by their Em-
ployer™s own policies and practices. 

                                                                                            
 cludes employees who share a substantial community of interest with 
employees in the unit sought.ﬂ  
Colorado National Bank of Denver
, 204 
NLRB 243 (1973) (emphasis added). 
Member Schaumber notes that the Board™s long-established standard 
for determining whether a petitioned-fo
r unit is appropriate, which his 
dissenting colleague seeks to change, 
gives effect to the statutory pro-
hibition against defining a unit base
d on the extent of a union™s organiz-
ing.  See Sec. 9(c)(5).  Thus, he disagrees that Member Becker™s dis-
senting views are consistent with the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 638 
The poker dealers clearly sh
are a community of inter-
est, as they have virtually identical terms and conditions 
of employment.  They share a stronger community of 
interest than that shared by the employees who would 

comprise the unit their Em
ployer argues is the 
only
 ap-
propriate unitŠthe unit of all dealers.  To be sure, the 
poker dealers may also shar
e a community of interest 
with the other dealers, but that is not the relevant statu-
tory standard.  The statut
e makes clear, and the Board 
has repeatedly held, that the only question before us is 

whether the proposed unit is 
an appropriate unit, not 
whether it is the most appropriate unit.  It bears repeating 
here that ﬁ[t]here is nothing in the statute which requires 
that the unit for bargaining be the 
only
 appropriate unit, 
or the 
ultimate
 unit, or the 
most
 appropriate unit; the Act 
requires only that the unit be ‚appropriate.™ﬂ  
Morand 
Bros. Beverage Co.
, 91 NLRB 409, 418 (1950) (empha-
sis original). 
The Board has held that it will not approve ﬁfractured 
units, i.e., combinations of em
ployees that are too narrow 
in scope or that have no rational basis.ﬂ  
Seaboard Ma-
rine, Ltd.,
 327 NLRB 556, 556 (1999).  Here, however, 
the proposed unit has a rational basis, as explained 
above.  Indeed, it should 
be emphasized that from the 
perspective of employees seekin
g to exercise their rights 
under the Act, one clearly rational and appropriate unit is 
all employees doing the same job and working in the 

same facility.  Absent compelling evidence that such a 
unit is inappropriate, the Board should hold that it is an 
appropriate unit. 
As to whether the proposed unit is ﬁtoo narrow,ﬂ the 
Board has no statutory authority to judge units based on 
their size alone.  If the pro
posed unit has a rational basis 
rooted in the  employer™s  polic
ies  and  practices  so that 
employees in the unit share a community of interest, it is 

neither ﬁtoo narrowﬂ nor ﬁtoo 
broad.ﬂ  An inappropriate 
ﬁfractured unitﬂ in this cas
e might include only some of 
the poker dealers or some of the poker dealers and some 

of the other dealers.  Such gerrymandered units are inap-
propriate.  In contrast, a unit of all poker dealers is ap-
propriate.  Moreover, if em
ployees choose to be repre-
sented in an appropriate unit 
and, thereafter, the parties™ 
experience with collective bargaining suggests to them 
that bargaining would be more productive in a larger or 

differently contoured unit, the parties are free to change 
the unit to better suit their mutual interests.  For example, 
they may add additional employees to the initial unit so 

long as a majority of the added employees demonstrate 
their support for representation in the expanded, existing 
unit.  Collective bargaining is a dynamic and evolving 

process and that evolution may include adjustment of the 
shape of the unit.  The part
ies are free, based on their 
experience in bargaining, to s
eek to reshape the unit into 
the most
 appropriate unit.  But the Board™s task is more 
limitedŠsimply to decide if the proposed unit is 
an ap-
propriate unit. American Cyanamid Co.,
 131 NLRB 909 (1961), 
should control here.  In that
 case, the Board, after grant-
ing a motion for reconsideration and hearing oral argu-

ment, reversed its earlier decision that had found a sepa-
rate unit of maintenance employ
ees to be inappropriate.  
In reversing its own prior decision, the Board found: 
 The record in this case fails to establish that the Em-

ployer™s operation is so integrated, as alleged herein, 
that maintenance has lost its identity as a function sepa-
rate from production, and that maintenance employees 

are not separately identifiable. 
 Id. at 910.  After this statement, the Board cited what it con-

sidered to be the factors to be considered in determining if 
the employees were ﬁseparately identifiable,ﬂ including 
placement within the employer™s organizational structure, 

supervision, duties, and skills
.  The Board concluded, based 
on an analysis of those factors, that the maintenance em-
ployees were ﬁreadily identifiable as a group whose similar-

ity of function and skills create a community of interest such 
as would warrant separate representation.ﬂ  Id.  Here, for 
each of the reasons stated above, the poker dealers are 

clearly ﬁseparately identifiableﬂ and ﬁreadily identifiable as 
a group.ﬂ In American Cyanamid
, supra, the Board did not re-
quire a showing that the terms and conditions of em-
ployment of the maintenance  employees substantially 
differed from all other employees of their employer.  The 
Board has occasionally suggested, however, that there is 
a requirement of an ﬁaffirmative showingﬂ that a peti-

tioned-for unit possess ﬁspecial and distinct interests as 
would outweight [sic] and override the community of 
interest shared with other plant employees.ﬂ  
Kalamazoo 
Paper Box Corp
., 136 NLRB 134, 137 (1962); see also 
Boeing Co.
, 337 NLRB 152 (2001) (finding a unit of 
recovery and modification employees at an air base inap-

propriate because the petitioned-for group did not share a 
community of interest sufficiently distinct from all pro-
duction and maintenance employees at the base); 
Tran-
serv Systems, 
311 NLRB 766 (1993) (finding a peti-
tioned-for unit of bicycle messengers inappropriate be-
cause they did not share ﬁa su
fficiently distinct commu-
nity of interestﬂ from driver messengers).  But 
Kalama-
zoo Paper Box
 was a severance case.  Requiring a 
heightened showing of distinctiveness might be appro-

priate to justify severing a group of employees from an 
existing unit, but it is not appropriate in determining 
 WHEELING ISLAND GAMING
 639
whether a proposed unit of unorganized employees is an 
appropriate unit. 
Finally, the statutory goal of promptly resolving dis-
putes concerning representation counsels against expand-

ing the grounds upon which the unit designated in the 
petition can be challenged beyond those intended by 
Congress.  The Board has repeatedly recognized ﬁthe 

Act™s policy of expeditiously resolving questions con-
cerning representation.ﬂ  
Northeastern University
, 261 
NLRB 1001, 2001 (1982).  Th
e fact that, unlike in elec-
tions for public office, districting must occur before 
every election among previously unrepresented employ-
ees poses a challenge for the Board in the administration 
of Federal labor policy.  The fact that today, 75 years 
after the Act™s passage, litigation, often protracted litiga-

tion, over the scope of the unit occurs prior to almost 
every contested election s
uggests the Board could do 
better.
1  Too often, parties dispute the scope or shape of 
the proposed unit as a means 
of delaying an election or 
obtaining other strategic advantages.  Rather than assur-
ing ﬁto employees the fullest 
freedom in exercising the 
rights guaranteed by this Act,ﬂ as Congress commanded, 
the Board™s unit determinations have accumulated into a 
complex and uncertain jurisprudence that threatens to 

thwart employees™ efforts to
 exercise their right to 
choose a representative.  A standard more consistent with 
the statutory commands would sharply limit opportuni-

ties to use litigation over the appropriateness of the unit 
for collateral purposes and thereby better accomplish the 
purposes of the Act.
2 APPENDIX 
ACTING REGIONAL DIRECTOR™S DECISION  
AND DIRECTION OF ELECTION 
The Employer, Wheeling Island Gaming, Inc., oper-
ates a hotel, racetrack, and 
casino in Wheeling, West 
Virginia, where it employs about 240 table games deal-
ers.  The Petitioner, United Food and Commercial Work-
ers International Union, Local 23, filed a petition with 

                                                          
 1 But see 29 CFR Secs. 103.30, et seq. (establishing appropriate units 
in acute care hospitals), and 
American Hospital Assn. v. NLRB,
 499 
U.S. 606 (1991) (upholding the rules). 
2 Nothing in Sec. 9(c)(5) of the 
Act precludes this approach.  That 
provision of the Act prevents the Board from making ﬁthe extent to 
which employees have organized . . 
. controllingﬂ in its determination 
of whether a proposed unit is appropriate.  As construed by the Su-
preme Court in 
NLRB v. Metropolitan Life Insurance Co.
, 380 U.S. 
438, 441 (1965), the provision was ﬁi
ntended to overrule Board deci-
sions where the unit determined could only be supported on the basis of 
the extent of organization.ﬂ  Here, as
 shown, the unit is consistent with 
the Employer™s policies and practices and the employees in the unit 

clearly share a community of interest.  Finding the proposed unit to be 
an appropriate unit is fully consistent with the commands of Sec. 9 and 
the purposes of the Act as a whole. 
the National Labor Relations Board under Section 9(c) of 
the National Labor Relations Act seeking to represent a 
unit of all full-time and regular part-time poker dealers.  
A hearing officer of the Board held a hearing and the 

parties filed timely briefs with me. 
As evidenced at the hearing and in the briefs, the par-
ties disagree on the following issue:  whether a unit lim-

ited to the poker dealers constitutes an appropriate unit.  
Contrary to the Petitioner, the Employer asserts that the 
poker dealers do not share a community of interest sepa-

rate and distinct from the other table games dealers. 
The Employer contends that
 the smallest appropriate 
unit consists of all table games dealers, while the Peti-
tioner contends that the petitioned-for poker dealers con-
stitute an appropriate unit.  The Petitioner has indicated a 

willingness to proceed to an election in any unit found 
appropriate.  The unit sought by the Petitioner has ap-
proximately 60 employees, while the unit the Employer 

seeks would include about 240 employees.  There is no 
history of collective bargaining for any of the employees 
involved herein. 
I have considered the evidence and the arguments pre-
sented by the parties on the issue presented.  As dis-
cussed below, I have concluded that the poker dealers do 

not have a community of interest separate and distinct 
from the other table games dealers, and therefore do not 
constitute a separate appropriate unit.  Rather, I have 

concluded that the smallest appropriate unit must include 
all table games dealers.  Accordingly, I have directed an 
election in a unit that consists of approximately 240 em-

ployees. 
To provide a context for my discussion of the issue 
presented, I will first provide an overview of the Em-
ployer™s operations.  Then, I will present in detail the 
facts and reasoning that supports my conclusions on the 

issue raised herein. 
I.  OVERVIEW OF OPERATIONS
 As noted, the Employer is engaged in the operation of 
a hotel, dog-racing track, a
nd casino at its Wheeling, 
West Virginia facility.  Sole
ly involved in these proceed-
ings is the Employer™s gaming casino.  At its gaming 

casino, the Employer offers 
slot machines as well as 
poker and other table (or pit) games; the other table 
games are craps, roulette, and blackjack. 
The Employer™s racing, table games, including poker, 
and slots operations are under the direction of Vice 
President of Gaming Operations Michael Maestle.  The 

table games, including poker, are under the direction of 
Director of Table Games Mi
chael Tusken.  Reporting 
directly to Tusken are shift managers, who have overall 

responsibility for the operation of poker and the other 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 640 
table games on their respective shifts.
2  Reporting to the 
shift managers are a poker manager and table games man-
agers.  Further, reporting to the poker manager are poker 
supervisors and reporting to the table games managers are 

table games supervisors.  There are four supervisors who 
are certified and/or licensed to supervise both poker deal-
ers and the other table games dealers.
3 The Employer employs approximately 240 dealers, con-
sisting of approximately 40 full-time and 20 part-time 
poker dealers, and approximately 145 full-time and 35 

part-time other table game dealers. 
There is no history of collective bargaining for any of 
the poker or other table games dealers.  However, other 
groups of employees of the Employer are represented by 
either the Petitioner or by other labor organizations.  Spe-

cifically, the Petitioner presen
tly represents approximately 
300 employees covered under a current collective-
bargaining agreement.  These employees are valets, facili-

ties cleaning and maintenance 
employees, cage associates, 
and slots associates.
4  In addition, UNITE HERE repre-
sents approximately 300 to 350 food service employees 

who are covered by a contract.
5  UNITE HERE also repre-
sents about 70 hotel employees who are covered by a 
separate contract.  Further, 
UNITE HERE represents about 
50 security guards covered by a 
separate contract.  Finally, 
                                                          
 2 One poker dealer testified that 
the shift manager is in the poker 
room for a couple minutes a day and 
at that time, speaks to the poker 
supervision. 
3 However, the record does not i
ndicate whether these supervisors 
actually supervise both groups of dealers. 
4 The hearing officer properly rejected the Petitioner™s attempt to in-
troduce testimony regarding the circumstances by which it came to 

represent a diverse group of employees under one contract.  The Peti-

tioner made an offer of proof to the effect that in the early 1990s, an 
independent union representing the parimutuel employees approached 
the Petitioner to merge with it; a year
 later, a unit of maintenance de-
partment employees was certified and then joined the existing unit; 
after that, other departments were voluntarily recognized or certified 
following an election, and th
en joined the existing unit. While the parties™ past collective-ba
rgaining history is a factor given 
consideration in community-of-intere
st determinations, in the present 
case, there is no collective-bargaini
ng history for any of the petitioned-
for poker dealers or for the other table games dealers whose inclusion is 
urged, and the sole collective-bargaining history involves unrelated 
groups of employees. 
Further, the Employer™s past willin
gness to agree to the merger of 
small groups of employees into an existing unit does not compel the 
Employer to take the same position in the present case.  Stated other-

wise, the fact that the Employer in 
the past may have agreed to recog-
nize under one contract a unit which may not have been an appropriate 
unit under Board precedent, does not 
preclude the Employer from con-
testing the appropriateness of the pe
titioned-for unit in this case or the 
Board from determining that the pe
titioned-for unit is inappropriate.  
See, e.g., 
Alley Drywall, Inc.,
 333 NLRB 1005 (2001) [Narrow unit in 
8(f) agreement does not preclude br
oader petitioned-for 9(a) unit].  5 Food service employees work in the poker room and other table 
game areas as well as in other areas of the Employer™s operations. 
IATSE represents about 10 to 15 stagehands who are cov-
ered by a contract. 
The poker room is located on the lower level of the Em-
ployer™s casino; the other table games are located on the 

upper level.  This particular layout is in place solely as a 
result of the Employer™s expa
nsion of its facility because 
of the addition of games. 
II.  THE DEALERS
 The duties and functions of all of the dealers are sub-
stantially similar, with individual variations depending on 

the particular game for which they are responsible.  Each 
dealer is responsible for ensu
ring that the particular game 
is played according to set procedures, for handling the 
ﬁtoolsﬂ of the particular gameŠcards, dice, roulette wheel, 
for collecting wagers, and for paying winnings.  The deal-

ers are not active participants 
in the games and do not ex-
ercise discretion either in the manner in which the games 
are played or in the manner by which the winnings are 

determined. 
The record discloses that th
e differences in duties and 
functions of the dealers are 
relatively minor.  Specifically, 
the poker dealers do not actively play hands, while the 
blackjack dealers play hands. 
 Also, the poker dealers do 
not handle cash transactions at the table, while craps and 

blackjack dealers handle cash at the table.
6 The job qualifications for all 
of the dealers is similar, 
with variations depending solely on the particular game 

involved.  All applicants go through the same hiring proc-
ess.  Applicants for dealer 
positions must either possess a 
certificate from a school verifying completion of a training 

program in a specific game, or have equivalent experi-
ence.7  All applicants must audition for the particular game 
involved to demonstrate that they meet the Employer™s 
standards.  All applicants must pass a drug test and back-
ground check.  Upon satisfaction of these requirements, 

the applicant is issued a license from the State of West 
Virginia.  Although the dealers are licensed for either 
poker or for other table game
s collectively, the dealers 
actually deal only the specific games for which they are 
certified or have otherwise successfully auditioned.
8  There are approximately four
 dealers who are certified 
and/or licensed in both poker and another table game. 
                                                          
 6 The Employer™s method of generating revenue on the games is also 
different: in poker, the Employer gets a percentage of each pot, and at 
the other table games, the Employer takes the losing bets of customers.  
The dealers must take this differ
ence into consideration when paying 
winners, but it does not otherwise a
ffect the dealers™ terms and condi-
tions of employment. 
7 Separate 6-week training courses are offered for poker, craps, rou-
lette, and blackjack through the local community college. 
8 The similarity in the duties, functions, and skills of the poker deal-
ers and the other table games dealers 
is reflected in their nearly identi-
cal job descriptions. 
 WHEELING ISLAND GAMING
 641
The work hours of all of the dealers are similar.  The 
Employer™s table games, including poker, operate around 
the clock every day of the year.  The Employer operates 
three shifts for all of the dealers, with staggered starting 

times.
9  The record reveals one 
relatively minor difference 
in the hours of the dealers: the poker dealers have a 30-
minute break, and the other table games dealers have a 20-

minute break.  Further, although all of the dealers punch 
timeclocks, because of the different break periods, the 
poker dealers and the other table games dealers are re-

quired to use separate timeclocks. 
The manner of pay for all of the dealers is based on 
hourly wages and tips.
10  All dealers start at the same pay 
rate and are eligible for increases based on their perform-
ance appraisals.
11  While the poker dealers receive their 
tips directly from the players, and the other table games 
dealers share equally in the pooled tips, the record does 
not disclose whether there is a variation in the actual 

amount of tips received by poke
r dealers and other table games dealers.  The benefit p
ackage available for all of the 
dealers is the same.
12 The human resources policie
s and procedures are the 
same for all of the dealers.  All dealers are covered by the 
same associate handbook.  All dealers are evaluated using 

the same performance appraisal, and as noted, are eligible 
for the same wage increases.
13  All dealers wear the same 
uniform and wear a name tag.
14 As noted above, there are about four dealers who are 
certified and/or licensed to deal both poker and another 
table game.  It appears that some dealers possessing dual 

certification/licensing in poker and one of the table games 
obtained the second certification/license as a result of their 
first jobs being eliminated, so that they could then work in 
the area of their second certification.  Thus, it appears that 
there has been some moveme
nt, albeit limited, between 
the poker dealers and the other table games dealers. 
                                                          
 9 The staggered starting times apply to all dealers. 
10 Paystubs for poker dealers i
ndicate the payee works in the 
ﬁWheeling Poker Room.ﬂ 
11 The starting wage rate is $5.15 per hour and increases vary from 0 
to 3.5 percent, based on the performance appraisals. 
12 This benefit package also applies to all other nonunion employees. 
13 The associate handbook is applicable to all other nonunion em-
ployees and the performance appraisal is also used to evaluate all other 
nonunion employees. 
14 The name tag identifies the deal
er as handling poker or table 
games. 
The dealers have informal contact with each other as a 
result of sharing the same locker room,
15 sharing the same 
smoking area, and attending periodic departmental meet-
ings.   There are two break rooms, one on each level, and 

they tend to be used by the dealers working on that spe-
cific level, although the dealers can use either one.  How-
ever, the only smoking area is in the lower-level break 

room. 
III
.  ANALYSIS
 It is well established that there is nothing in the Act 
which requires that the unit sought be the only unit, the 
ultimate unit, or the most appropriate unit.  The Act re-
quires only that the unit be appropriate. 
Overnite Trans-
portation Co.,
 322 NLRB 723 (1996).  In determining 
whether unit employees possess a separate community of 

interest, the Board examines 
factors such as common func-
tions and duties, shared skills, functional integration, tem-
porary interchange, frequency of contact with other em-

ployees, commonality of wages, hours, and other working 
conditions, permanent transfers, shared supervision, com-
mon work location, and bargaining history.  See generally 

Casino Aztar,
 349 NLRB 603 (2007); 
Publix Super Mar-
kets, 343 NLRB 1023 (2004); 
Alley Drywall, Inc.,
 333 
NLRB 1005 (2001); 
Hotel Services Group,
 328 NLRB 
116 (1999); 
Transerv Systems,
 311 NLRB 766 (1993); 
Phoenician,
 308 NLRB 826 (1992). Applying these fac-
tors, I find that Board precedent does not support a sepa-

rate unit of poker dealers apart from other table games 
dealers in the circumstances of this case. 
The poker dealers cannot be distinguished from the 
other table games dealers on the basis of their job func-
tions, duties, or skills.  All dealers perform the same basic 
function, that is, operating various wagering games for 
customers.  Moreover, the poker dealers have the same 
duties as the blackjack dealer
s: operating a card game for 
customers.  The similarity in job functions and duties is 
underscored by the fact that all of the dealers must possess 
certifications, or equivalent experience, and licensing to 

perform their jobs. 
Additionally, there is no distinction between the peti-
tioned-for and excluded employees in terms of skill or 

training.  All applicants for dealer positions, regardless of 
whether for a poker dealer or other table games dealer, 
undergo the same hiring process.  Applicants for all dealer 

positions are required to have a certificate from a 6-week 
training program, or past experience.  They must 
                                                          
 15 This locker room is also shared with other employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 642 
pass an audition, a drug test, and a background check.  
Thereafter, they are licensed by 
the State of West Virginia.  
While the licensing is for poker or for the other table 
games collectively, as a practi
cal matter, a dealer is only 
assigned to deal those table games in which the dealer is 
certified or has otherwise demonstrated proficiency 
through the audition.  Thus, the poker dealers do not have 

a separate community of interest with regard to their job 
function, duties, or skills. 
There is also significant functional integration among all 
of the dealers.  The poker dealers and the other table 
games dealers are integral elements of the Employer™s 
gaming operations.  The functional integration between 
these two groups of dealers is
 evident in the Employer™s 
administrative hierarchy.  Although the poker dealers and 

the other table games dealers have separate immediate 
supervision, all table games, including poker, are under the 
direction of one manager, who in turn, reports to a senior 

manager in charge of racing, slots, and table games. 
Based on their method of pay or hours of work, the peti-
tioned-for poker dealers cannot be distinguished from the 

other table games dealers.  With regard to their pay, all of 
the dealers are hourly employees, who are paid the same 
starting wage and depend on tips to supplement their 

wages.  The fact the poker dealers keep individual tips and 
the other table games dealers share tips appears to be a 
minor difference.  See 
Hotel Services Group,
 supra (peti-
tioned-for licensed massage therapists did not possess a 
separate community of interest apart from the employer™s 
other licensed salon and spa personnel even though they 

all received different combinations of hourly rates, com-
missions, and gratuities).  
All dealers receive the same 
benefit package.  With regard to their hours of work, all 
dealers work similar shifts.  Thus, the poker dealers do not 
have a separate community of interest with regard to their 

hours of work and pay. 
The poker dealers cannot be distinguished from the 
other table games dealers on the basis of human resources 

policies or procedures.  All of 
the dealers are subject to the 
same associate handbook and are evaluated using the same 
performance appraisal. 
There are about four dealer
s who are certified and/or li-
censed to deal both poker and table games.  Some of the 
dealers possessing dual certification/licensing in poker and 

one of the table games apparently obtained the second 
certification/license after their 
first jobs were eliminated.  
These dealers were then rehire
d in the area of their second 
certification/licensing.  Consequently, there has been some 
limited movement between the poker dealers and the other 
table games dealers.  While 
there is no evidence of daily 
interchange between the poker dealers and other table 
games dealers, the absence of daily interchange does not 
mandate a finding that the poker dealers constitute a sepa-
rate appropriate unit.  See 
Phoenician,
 supra at 827. 
In addition, all of the dealers have the opportunity to 
have informal contact with each other as a result of sharing 

the same locker room, sharing the same smoking area, and 
attending periodic departmental meetings.  Thus, the poker 
dealers cannot be distinguished from the other table deal-

ers on the basis of their casual contact with each other. 
The poker dealers are separately supervised by the 
poker supervisors and poker manager.  Although this fac-

tor weighs in favor of a separate poker dealers unit, it does 
not compel a finding that such a unit is appropriate.  In this 
case, this factor is outweighed by all the other factors sup-
porting a conclusion that a separate poker dealers unit is 
not appropriate here. In view of the facts as a whole, I find 

that the poker dealers™ separate immediate supervision is 
insufficient to demonstrate that the poker dealers have a 
sufficiently separate and distinct community of interest 

apart from the other table games dealers.  See 
Casino Az-
tar,
 supra; 
Hotel Services Group,
 supra. Based on the above and the record as a whole, I find that 
a unit limited to the poker dealer
s is inappropriate because 
those employees do not possess a community of interest 
separate and distinct from th
e other table games dealers.
16  In sum, I find that the poker dealers have little community 
of interest with each other that
 is not also shared with all 
of the other dealers.  Both poker and the other table games 

are integral elements of the 
Employer™s business of operat-
ing a casino.  All of the deal
ers share the same skill set, 
work similar hours in the same casino, are paid in a similar 

manner, receive the same benefits, and are subject to the 
same human resources policies and procedures.  Thus, all 
dealers have substantially si
milar terms and conditions of 
employment. 
While there are some factors which would support find-
ing the petitioned-for unit appropriate, such as separate 
immediate supervision, absen
ce of daily interchange and 
the relatively small number of employees who have 

moved from one group to the other, in the circumstances 
of this case, these factors ar
e insufficient to demonstrate 
that the poker dealers have a separate community of inter-

est distinct from the other table games dealers.  For these 
reasons, I find that the poker dealers do not constitute an 
appropriate unit in the particular circumstances of this 

case.  Rather, I find a unit of 
all of the dealers to be the 
smallest appropriate unit.  See 
Silver Spur Casino,
 192 
NLRB 1124 (1971) (poker department shared commu-

nity of interest with petitioned-for gaming operations). 
                                                          
 16 Given the disposition of the issue 
herein, I need not reach the issue 
of whether finding the petitioned-fo
r unit to be an appropriate unit 
would contravene Sec. 9(c)(5) of the Act. 
